Electronically Filed
                                                          Supreme Court
                                                          SCPR-14-0001126
                                                          02-OCT-2014
                                                          08:35 AM
                           SCPR-14-0001126


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             IN RE VINCENT PAUL TASSINARI, Petitioner.



                         ORIGINAL PROCEEDING


      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of Petitioner Vincent Paul

Tassinari’s petition to resign and surrender his license to

practice law in the State of Hawai'i, filed pursuant to Rule 1.10
of the Rules of the Supreme Court of the State of Hawai'i (RSCH),
and of the affidavits and exhibits in support thereof, 

           IT IS HEREBY ORDERED that the petition is granted. 

           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rule 2.16(a), (b), (d), and (g).

           IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Vincent Paul Tassinari, attorney number 6880,

from the roll of attorneys of the State of Hawai'i, effective
with the filing of this order.

           DATED:   Honolulu, Hawai'i, October 2, 2014.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson